Citation Nr: 0336523	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  99-09 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 based on 
entitlement to a total disability rating for a continuous 
period of at least 10 years prior to death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from May 1942 to April 1945.  
He died in January 1999.  The appellant is his surviving 
spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1999 by the 
Department of Veterans Affairs (VA), Portland, Oregon, 
Regional Office (RO).  

The Board has found that additional development is required 
with respect to the claim for service connection for the 
claim for DIC under the provisions of 38 U.S.C.A. § 1318.  
Accordingly, that issue is the subject of a remand order 
located at the end of this decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of service 
connection for the cause of the veteran's death has been 
obtained, and the VA has satisfied the duty to notify the 
appellant of the law and regulations applicable to the claim, 
the evidence necessary to substantiate the claim, and what 
evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on her behalf.

2.  During his lifetime, the veteran established service 
connection for a lumbosacral strain with chronic arthritis of 
the lumbosacral spine, rated as 40 percent disabling; a 
hemorrhoidectomy, post-operative, rated as 10 percent 
disabling; pes planus, bilateral, asymptomatic, rated as 10 
percent disabling; chronic prostatitis rated as 
noncompensably disabling; and a status post upper GI bleed 
secondary to peptic ulcer disease due to nonsteroidal anti-
inflammatory medication, rated as noncompensably disabling.  

3.  The veteran died on January [redacted], 1999, at the age of 84 
years due to an acute myocardial infarction.

4.  A cardiovascular disorder was not present during service 
or manifested within one year after service.

5.  The death was not proximately due to or the result of a 
service-connected disability.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.311, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications, such as a letter from the 
RO dated in May 2001, provided the appellant with a specific 
explanation of the type of evidence necessary to substantiate 
her claim, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In this regard, the letter stated 
that on November 9, 2000, the VCAA was signed into law and 
established new duties for the VA.  It was noted that the 
VCAA required the VA to explain what information or evidence 
was need to grant the claim.  The letter noted that to 
establish entitlement to service-connected death benefits the 
evidence must show three things.  First, the evidence must 
show the cause of death.  It was noted that this was usually 
shown by the veteran's death certificate or other evidence 
showing cause of death.  The letter advised the appellant 
that she should give the VA this evidence.  Second, the 
evidence must show an injury, disease or other event in 
service.  The letter advised her that the RO would get 
service medical records and review them to see if they showed 
that the veteran had an injury or disease in service, or 
suffered an event in service causing injury or disease.  The 
RO also stated that they would get other military service 
records if they were necessary.  Third, the letter stated 
that the evidence must show a relationship between the cause 
of death and the injury, disease or other event in service.  
It was noted that this was usually shown by the death 
certificate, or in other medical records or medical opinions.  
The RO advised that they would request this medical evidence 
if she told them about it.  If appropriate, they would also 
try to get that evidence by requesting a medical opinion from 
a VA doctor, or the appellant could give a medical opinion 
from her own doctor.  The appellant was further advised that 
the RO needed additional evidence from her, including any 
medical records that might show that his death was due to 
service.  

The Board has noted that the VCAA notification letter of May 
10, 2001 advised the appellant that she should submit 
requested evidence by July 10, 2001, and that if she did not, 
the RO would decide her claim based on the evidence which had 
been received and any VA medical opinions.  Such a time limit 
was later found to be invalid.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated a regulation that permitted VA to decide 
a claim less than a year after a VCAA duty to notify notice 
is provided, and held that such a shorter time limit is 
"unreasonable because it ... is contrary to the statutory 
mandate providing claimants one year to submit necessary 
information or evidence."  In the present case, however, the 
Board finds that the application of that 60 day time limit 
did not have any prejudicial effect against the appellant.  
In this regard, the Board notes that the appellant was able 
to respond within the time limit set by the RO.  She did not 
submit any additional evidence, but she notified the RO that 
the veteran had received his medical treatment at a VA 
facility, and the RO was able to obtain those records.  
Therefore, the Board finds that the provision in the May 2001 
letter which advised the appellant that she only had 60 days 
in which to submit evidence was harmless error and should not 
result in further delay of adjudication of this appeal.  

The Board also notes that the RO also supplied the appellant 
with the applicable regulations in the SOC and SSOC.  The 
statement of the case of August 2001 included a summary of 
all of the specific items of evidence which had been 
considered, the adjudicative actions which had been 
performed, and the pertinent laws and regulations including 
those pertaining to service connection such as 38 C.F.R. 
§ 3.303 (principles relating to service connection), 3.304 
(direct service connection; wartime and peacetime), and 3.312 
(cause of death).  The basic elements for establishing 
service connection for the cause of death have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The SOC also 
contained an explanation of the reasons and bases for the 
decision denying the claim for service connection for the 
cause of death.  The supplemental statement of the case 
included additional information, including a summary of the 
additional evidence which had been considered since the 
issuance of the statement of the case and the additional 
adjudicative actions which had been performed.  The SSOC also 
included the VCAA implementing regulation 38 C.F.R. § 3.159 
(Department of Veterans Affairs assistance in developing 
claims).  Based on the foregoing, the Board finds that the VA 
has fully satisfied the duty to inform the appellant.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The evidence includes the veteran's service medical records, 
his post service treatment records, and a copy of his death 
certificate.  The appellant has declined a hearing.  The 
Board does not know of any additional relevant evidence which 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  She 
asserts that his service-connected disabilities caused him to 
suffer from a great deal of stress and this in turn resulted 
in his death.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular disease or an organic neurological disease is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for disability shown to be proximately 
due to or the result of a service-connected disorder.  See 
38 C.F.R. § 3.310(a). 

The VA regulation pertaining to claims for service connection 
for the cause of death, 38 C.F.R. § 3.312, provides as 
follows: 

    (a) General.  The death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.
    (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.
    (c) Contributory cause of death.  (1) Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.
    (2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.
    (3) Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.
    (4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

During his lifetime, the veteran established service 
connection for a lumbosacral strain with chronic arthritis of 
the lumbosacral spine, rated as 40 percent disabling; a 
hemorrhoidectomy, post-operative, rated as 10 percent 
disabling; pes planus, bilateral, asymptomatic, rated as 10 
percent disabling; chronic prostatitis rated as 
noncompensably disabling; and a status post upper GI bleed 
secondary to peptic ulcer disease due to nonsteroidal anti-
inflammatory medication, rated as noncompensably disabling.  

The veteran's death certificate shows that he died on January 
[redacted], 1999, at the age of 84 years due to an acute myocardial 
infarction.  The death certificate contains no indication 
that the cause of death was related to service.  

The veteran's service medical records show that 
cardiovascular disease was not present during service.  
Although there are numerous records pertaining to his 
service-connected disorders, there are no complaints, 
findings or diagnoses of a cardiovascular disorder.  In 
addition, the report of a medical survey dated in April 1946 
which was prepared in connection with his discharge from the 
Naval Reserve is also negative for any mention of 
cardiovascular disease.  The Board has noted the appellant's 
contention that the veteran's blood pressure in service was 
borderline, however, there is no competent medical opinion to 
support her assertion.  

There is also no evidence that any type of cardiovascular 
disease was manifested within one year after separation from 
service.  The earliest medical records pertaining to a 
cardiovascular disorder are from many years after separation 
from service.  Records dated in the 1980's show that the 
veteran had hypertension and hypertensive cardiovascular 
disease; however, there is no mention of the problems having 
originated in service.  

The appellant also contends that the veteran's service-
connected disabilities resulted in pain and suffering which 
in turn resulted in high blood pressure, an increased heart 
rate, and strain on his heart.  However, in reviewing the 
evidence which is of record, the Board notes that there is no 
medical evidence that the veteran's service-connected 
disorders played a role in his death.  In this regard, the 
service connected disorders were not listed on the death 
certificate as a cause of death.  The death certificate is 
the only opinion regarding the cause of the veteran's death.  
There is no evidence showing a link between the veteran's 
service-connected disorders and his death.  

Therefore, there is no basis for concluding that the service-
connected disabilities played a role in the veteran's death.  
The Board appreciates the contentions provided by the 
appellant, and her sincerity is not doubted.  Nevertheless, 
to the extent that she asserts that the service-connected 
disabilities caused the veteran's death, that testimony is 
not corroborated by competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Van Slack v. 
Brown, 5 Vet. App. 499, 501 (1993) (holding that a veteran's 
widow was not capable of testifying as to matters involving 
medical causation such as the cause of the veteran's death).

In summary, the evidence shows that the cardiovascular 
disorder which resulted in the veteran's death was not 
present during service or manifested within one year after 
service.  Moreover, the weight of the medical evidence shows 
no relationship between the service-connected disorders and 
the veteran's death.  Accordingly, the Board concludes that a 
service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

The Board also notes that the implementing regulation 
pertaining to claims for DIC under 38 U.S.C.A. § 1318 was 
revised during the course of this appeal.  The prior version 
of § 3.22 had stated that DIC benefits would be provided when 
a veteran "was in receipt of or for any reason . . . was not 
in receipt of but would have been entitled to receive 
compensation at the time of death."  38 C.F.R. § 3.22(a)(2) 
(1999) (emphases added).  The revised regulation replaced 
this broad permissive statement with seven enumerated 
exceptions, including providing for the reopening of claims 
only on grounds of CUE.  38 C.F.R. § 3.22 (2002).  The 
revised 38 C.F.R. § 3.22 limited the circumstances under 
which a veteran's survivor may claim entitlement to DIC 
benefits by defining the "entitled to receive" language as 
follows:
"entitled to receive" means that at the time of 
death, the veteran had service-connected disability 
rated totally disabling by VA but was not receiving 
compensation because: 
(1) VA was paying the compensation to the 
veteran's dependents; 
(2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an 
indebtedness of the veteran; 
(3) The veteran had applied for compensation but 
had not received total disability compensation due 
solely to clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or effective 
date; 
(4) The veteran had not waived retired or 
retirement pay in order to receive compensation; 
(5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); 
(6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran 
was otherwise entitled to continued payments based 
on a total service-connected disability rating; or 
(7) VA was withholding payments under 38 U.S.C. 
5308 but determines that benefits were payable 
under 38 U.S.C. 5309. 
38 C.F.R. § 3.22(b) (emphasis added).

The January 2000 revision of sections 3.22 were not 
"substantive" changes.  Rather, the changes made to these 
sections were part of an "interpretive rule" reflecting the 
Secretary's conclusion that VA has never been authorized, or 
had the authority, under section 1318 to award DIC benefits 
where the veteran merely had hypothetical, as opposed to 
actual, entitlement to compensation.  See 65 Fed. Reg. 3388-
3392 (Jan. 21, 2000).  The appellant and her representative 
must be notified of this change and afforded an opportunity 
to argue the merits of her case under these revised 
regulations.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as to 
the information and evidence necessary to 
substantiate the claim and should indicate 
which portion of any such information or 
evidence is to be provided by the claimant 
and which portion, if any, the VA will 
attempt to obtain on behalf of the 
claimant.

2.  Thereafter, the RO should 
readjudicate the appellant's claim under 
the revised version of 38 C.F.R. § 3.22.  
If the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the appellant's claim.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



